Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.6 Page 1 of 15




                                                             Exhibit 1
                Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.7 Page 2 of 15
                                                                  Original Court
                                                                          -                                                  2nd copy Plaintiff
                                                                                                                                         -


 Approved, SCAO                                                   1st copy Defendant                                         3rd copy Return
                                                                                                                                     -




         STATE OF MICHIGAN          I                                                                       I                   CASE NO.
                  JUDICIAL DISTRICT
2bth                JUDICIAL                                          SUMMONS                                               -
                                                                                                                                                 ôC   '




Court address
                   COUNTY PROBATE
                                                                                                            I                        L       Lh     LJ
                                                                                                                                             Court telephone no.
                                                                                                                                                                   çj
414 Washington Avenue, Grand Haven, Ml 49417                                                                                                 616-846-8320

BRETT & PAULA LEMMEN FAMILY                                                         \47rave1ers Insurance Company, Inc.
ATTN: BRETT LEMMEN                                                                     One Tower Square
                                                                              v        Hartford, CT 06183

                                                                                          P.O. Box 430
                                                                                          Buffalo, NY 14240
Plaintiffs attorney, bar no., address, and telephone no
James A. Marek (P71554)
•1 East Apple Avenue #B                                                                                         COAt OTIOATION
Muskegon, Ml 49442                                                                                                HN1'FOPD
231-722-0531

                                                                                                                                 ,t1uI
Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court        along with your complaint and,
if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.     RECEIVEb AM
                                                                                                il
 Domestic Relations Case
  J There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
   family members of the person(s) who are the subject of the complaint.
U There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
  the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
  (form MC 21) listing those cases.
LIIt is unknown it there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
  the family or family members of the person(s) who are the subject of the complaint.

Civil Case
LI This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
LI MIDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
   the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
 iThere is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
   complaint.
LI A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
    been previously filed in LI this court, LI                                                                                                    Court, where

    It was given case number                                           and assigned to Judge

    The action LI remains LI is no longer pending.

 Summons section completed by court clerk,

 NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
 1. You are being sued.
 2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
    serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
    served outside this state).
 S. 11 you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
    demanded in the complaint.
 4. If YOU require special accommodations to use the court because of a disability or if you require a foreign language interpreter
    to help yop fully participate in court proceedings, please contact the court immediately to make.rangements.          17
 Issue date                                                               J Court clerk
                                                                           JUSTIN F. ROEBUCK .J
 *This summorrs is inialid unless served on or before its expiration date. This document must be sealed by the séiiq'te
                                                                                                                             bjLaa~'~7
                                                                                                                            court, '-'i Al   \
                                                                                                                                                                   U,
                  01 1 AA RBr%KIQ
                                                                                                                                     J
   '.t,mm%      4
                                                                                                      MCR 1.109(D),
               Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.8SUMMONS
                                                                               Page 3 of 15
                                                             [PROOF OF SERVICE 1                          Case No.
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
9
 t expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
comple.te serviee you must return this original and all copies to the court clerk.

                                 CERTIFICATE I AFFIDAVIT OF SERVICE I NONSERVICE
                 0    OFFICER CERTIFICATE              OR           El AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed                   Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2.1041A][2]),                           adult who is not a party or an officer of a corporate party,
and that: (notarization not required)                                               and that (notarization required)

El I served personally a copy of the summons and complaint.
El I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
   together with
                     List all documents served with the summons and complaint



                                                                                                                            on the defendant(s):
Defendants name                                     Complete address(es) of service                                         Day, date, time




E] (have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
   and have been unable to complete service.
              name




.1 declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
 best of my information, knowledge, and belief.
Service fee             Miles traveled Fee                                      Signature


                                                        TOTAL FEE               Name (type or print)
tin correct address fee Miles traveled Fee

                                                                                Title
 Subscribed and sworn to before me on                                                                                           County, Michigan.
                                                Date

 My commission expires:                                            Signature:
                                Date                                            Deputy court clerk/Notary public
 Notary public, State of Michigan, County of

                                                     F ACKNOWLEDGMENT OF SERVICE
 I acknowledge that I have received service of the summons and complaint, together with
                                                                                                              Attachments

                                                             on
                                                                  Day, date, time

                                                                       on behalf of
    Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.9 Page 4 of 15



                             STATE OF MICHIGAN
              IN THE CIRCUIT COURT FOR THE COUNTY OF OTTAWA

BRETT AND PAULA LEMIvIEN
FAMILY TRUST, by Brett Lemmen,
Trustee
      Plaintiff


                                                                         MAY 082019
THE TRAVELERS INSURANCE COMPANY, INC.;
AJ GALLAGHER & COMPANY, INC., dba
Gallagher Charter Lakes, a Michigan                                    IIN F. ROEBUCK
                                                                                      7 0
                                                                      COUNTY CLER)QREGISTER
Corporation,                                                        20th CIRCUIT COURT
      Defendant(s)

MARBK LAW GROUP, PLLC.                         The Standard Insurance Company
Attorney for Defendant                         Travelers Property Casualty Company
I East Apple Avenue #B                         One Tower Square
Muskegon, MI 49442                             Hartford, CT 06183
231-722-0531

AJ Gallagher & Company, Inc.
3940 Perminsular Drive SE-4100
Grand Rapids, MI 49546

                                        COMPLAINT


      Now comes Brett and Paula Lemmen Family Trust, by and through their appointed
Trustee, Brett Lemmen, as represented by Marek Law Group, PLLC, and brings this
Complaint for damages against the afore-referenced Defendant's, jointly and severally, and in
support hereof, provides as follows:
                                  GENERAL AVERMENTS
   1. Brett Lemmen is an individual residing in. the County of Ottawa, State of Michigan, and
      has been at all times relevant to this Complaint.
   2. Brett Lemmen is the duly appointed Trustee of the Brett and Paula Lemmen Family
      Trust,("Lemmen") a duly executed Trust, recognized and formed in the State of
       Michigan, and has been at all times relevant to this Complaint.


                                           Page lof 12
 Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.10 Page 5 of 15




3. Travelers Insurance Company, Inc., a Travelers Property Casualty Company,
   ("Travelers") is a duly registered Corporation, being duly registered for business in the
   State of Michigan, County of Ottawa, and was at all limes relevant to this Complaint.
4. At all times relevant to this Complaint, Travelers Insurance Company, Inc., a Travelers
   Property Casualty Company, conducted business in the County of Ottawa, State of
   Michigan, sought business in the County of Ottawa, State of Michigan, and did issue
   insurance coverage to individuals and entities located in the County of Ottawa, State of


5. A.J. Gallagher and Company, Inc., doing business as Gallagher Charter Lakes,
   ("Gallagher"), is a duly registered Michigan Corporation, conducting business in and
   throughout Ottawa County, Michigan, and was doing so at all times relevant to this
   Complaint.
6. Lemmen is the lawful and titled owner of a 2017 Sunseeker Manhattan motor yacht,
   Hull U) No. XSK06701c617, which yacht was and has been insured by Travelers at all
   times relevant to this Complaint, for damages, loss and protection.


                                COUNT I
                  COMPLAINT FOR DECLARATORY JUDGMENT
7. The Plaintiff restates and re-alleges paragraphs 1-6 of General Averments, as this
    paragraph 7 of Count I.
8. This action arises out of an insurance policy, Policy No. 6016954398401, entered into by
    and between the Lemmen and Travelers, on or about November 1, 2017. A true and
    correct copy of said insurance policy is attached hereto as Exhibit A.
9. The amount in controversy in this matter exceeds $125,000.00.
10,The policy of insurance is for protection afforded a 2017 Suriseeker Manhattan motor
    yacht, Hull ID No. XSK06701617, owned and operated by Lemmen.
11,The policy of insurance, by its stated terms, was in effect from November 9, 2017
    through November 9, 2018, and afforded insurance coverage to Plaintiff, by Traveler's,
    against liability, damages, towing fees, and other financial and property loss associated
    with the covered yacht.


                                         Page 2 of 12
    Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.11 Page 6 of 15



  1Z .The policy of insurance, by its stated terms, did provide certain additional policy
      coverage for Navigational Warranty Endorsements covering "one way delivery trip
      leaving Ft. Lauderdale, FL on or about April 1, 2018, via Atlantic Waters to New York,
      then via Hudson River and Erie Canal, Lake Ontario, Lake Huron, and Lake Michigan
      to Grand Haven, ML Deductible during trip is 1%." See attached Exhibit A,
      incorporated herein by reference.
  13.During a trip that occurred between November 9, 2017- and November 9, 2018, from
      Florida to Michigan, the Plaintiff and applicable yacht, ran aground and sustained
      certain damages, fees, and salvage fees.
  14.Plaintiff has sought coverage for damages sustained to the yacht, and other towing and
      salvage fees, pursuant to and under the stated insurance policy, as a result of an
      accident occurring during travels from Florida to the State of Michigan.
  15.Travelers have denied coverage to Plaintiff for the claimed damages, fees and salvage
      fees.
  16.Plaintiff has filed a formal notice of claim, and claim for coverage with Travelers, and
      no coverage has been granted.
  17.Under the afore-stated facts, there is an actual controversy that has arisen between the
      stated parties of record, and additional claims and litigation may be avoided if all
      pending issues and claims, including whether the applicable policy of insurance covers
      the claims made by Plaintiff are determined by this Court at one time.
   18.This Court has power under MCR 2.605 to adjudicate the matters at issue and enter its
      Judgment declaring the rights of all parties to this action.
   19.It is necessary for this Court to adjudicate and declare the rights of the parties to this
      action to guide Plaintiff's future conduct and preserve legal rights under the applicable
       insurance policy. This Court's determination will further resolve the Plaintiff's other
       claims and causes of action set forth herein,
       WHEREFORE, Plaintiff, respectfully prays that this Court Order that the Defendant,
Standard, has and shall provide coverage for all claims asserted by Plaintiff that arose as a
result of Plaintiff's travels between Florida and Michigan, and for such other and further relief
as is deemed just and equitable.
                                            Page 3 of 12
 Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.12 Page 7 of 15




                                   COUNT II
                              BREACH OF CONTRACT
20.The Plaintiff's restate and re-allege paragraphs 1-19 of General Averments and Count I,
   as this paragraph 20 of Count IL
21.By and between 11-9-2017, and current, Lemmen did moor and keep the afore-
   referenced Sunseeker Yacht in the State of Florida, and the State of Michigan.
22.Lemmen purchased the afore-referenced Yacht and took delivery of same in the State of
   Florida.
23.Lemmen between November 9, 2017, and November 9, 2018, did need to transport the
   subject Yacht from the State of Florida, to the State of Michigan, via navigable waters
   between Florida and Michigan, and Travelers was aware of and did allow said travels.
24.Pursuant to the purchase of the yacht, and the travels between Florida and Michigan,
   (and continuing to date), Lemmen sought Boat/Yacht insurance coverage covering their
   travels, the applicable yacht, and any damages that might arise to the yacht, from
         rTP

25.Standard agreed to provide damage and other insurance coverage pursuant to the
   issuance of policy number 06016954398401, covering the subject yacht and applicable
    parties.
26.Standard agreed to provide such coverage for a period of time, inclusive of November
    9,2017-November 9,2018.
27.Standard agreed to provide the applicable insurance coverage in exchange for the
    payment of a "Yacht Total Premium" from Leinmen to standard, in the base amount of
    $7,478.00, plus applicable riders and other increases of approximately $2,000.00.
26. Lemmen did tender payment in full for the insurance coverage.
29. In addition to the agreed upon base insurance coverage, Standard agreed to provide
    certain Navigational Warranty Endorsements covering "one way delivery trip leaving
    Pt. Lauderdale, FL on or about April 1, 2018, via Atlantic Waters to New York, then via
    Hudson River and Erie Canal, Lake Ontario, Lake Huron, and Lake Michigan to Grand




                                        Page 4 of 12
      Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.13 Page 8 of 15



       .Haven, M. Deductible during trip is 1%." See attached Exhibit A, incorporated herein
        by reference.
     30.Lemmen travelled between Florida and the State of Michigan on or about April 1, 2018,
        and June 1, 2018, and did experience damage, salvage and towing fees for and to the
        yacht as a result of an accident sustained to the yacht.
     31.Lemmen, as a result of the sustained damages, towing fees and salvage fees for the
        yacht, did incur in excess of $125,000.00 in expenses and claims.
     32.Lemmen filed a notice of claim requesting reimbursement and coverage for the
        applicable damages and towing fees to the yacht, and said claim was denied.
     33.The denial of the claims brought by Lemmen was and is a breach of the insurance claim
        coverage under policy number 6016954398401.
     34.Travelers has breached the agreement between the parties as a result of their denial of
        coverage, and said breach is intentional, knowing and without just cause or reason.
     35.The Plaintiff has sustained damages in excess of $125,000.00, plus attorney's fees and
        costs, and Travelers is liable for same.
     36.The breach of the insurance agreement, by and between Lemmen and Travelers has
        resulted in Lemmen incurring the afore-stated damages, and these damages would not
        have been incurred, but for the breach by Travelers.
        WHEREFORE, the Plaintiff, Brett and Paula Lemmen Family Trust, respectfully request
that this Honorable Court enter an. Order:
A.       Awarding a sum certain to Plaintiff, from Travelers in an amount certain in excess of
        $125,000.00;
B.       Awarding all attorneys fees and costs incurred by Plaintiff in pursuit of this action to
         Plaintiff from Defendant;
C.       Awarding such other and further relief as is deemed just and equitable




                                              Page of 12
Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.14 Page 9 of 15



                                   COUNT II
                        INTENTIONAL MISREPRESENTATION
37.The Plaintiff restates and re-alleges paragraphs 1-36 herein, as this paragraph 37.
38.Travelers is in the business of providing insurance coverage for yachts and other
   motorized vehicles, including coverage for claims arising out the operation and travels
   of the yacht.
39.In November 2017, the Plaintiff sought insurance coverage for the afore-referenced
   Sunseeker yacht, seeking coverage for travels, damages, and liability related to the
   yacht operation, including travel in Florida, Bahamas and between Florida and


40.In November 2017, Plaintiff and Travelers agreed that Travelers would provide
   insurance coverage for the yacht and its respective travels.
41.In November 2017, Travelers represented to Plaintiff, that they would provide coverage
   covering "one way delivery trip leaving Ft. Lauderdale, FL on or about April 1, 2018,
   via Atlantic Waters to New York, then via Hudson River and Erie Canal, Lake Ontario,
   Lake Huron, and Lake Michigan to Grand Haven, ML Deductible during trip is 11/o."
   See attached Exhibit A, incorporated herein by reference.
42.During the negotiations and discussions regarding insurance coverage for the
   applicable yacht, Plaintiff did inform Travelers that he would be travelling with the
   yacht between Florida and Michigan, on or about April 1, 2018, and needed coverage
    for said travels.
43.During the negotiations and discussions regarding insurance coverage for the
    applicable yacht, Travelers did affirmatively represent to Plaintiff that they would
    provide travel coverage for the applicable yacht, for travels between Florida and
    Michigan, on or about April 1, 2018.
44.On or about November 9, 2017, Travelers did represent to Plaintiff's, that they would
    provide insurance coverage, covering claims for damages, towing fees, salvage fees, and
    other miscellaneous costs associated with the subject yacht set forth herein above.




                                        Page 6 of 12
   Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.15 Page 10 of 15



   45.On or about November 9, 2017, Travelers did confirm said representations to Plaintiff s
      by providing written proof of insurance, setting forth the dates, times, and other
      parameters of the insurance coverage being provided.
   46. Travelers intentionally misrepresented to Plaintiff, that Plaintiff would have applicable
      insurance coverage for any claims, damages, or other liabilities that arose to and against
      the yacht or Plaintiff during his travels to and from Florida and Michigan.
   47.Travelers representations were false when they were made.
   48.Travelers knew, or should have known that its representations were false when they
      were made or it made them recklessly without knowing whether they were true.
   49. Travelers intended that Plaintiff rely on the representations, and the, Plaintiff did rely
      upon said representations.
   50.Plaintiff did rely on the representations made by Defendant, and did pay for and secure
      what he believed was applicable insurance coverage for his yacht and travels.
   51. As a result of Travelers fraudulent misrepresentations, Plaintiff has suffered substantial
       economic losses in excess of $125,000.00, plus attorney's fees, costs and expenses.
      WHEREFORE, the Plaintiff's respectfully request Judgment be entered in their favor,
and against Travelers, in an amount in excess of $125,000.00, plus attorneys fees, costs and
expenses, and for such other and further relief as is deemed just and equitable.


                                      COUNT ifi
                            INNOCENT MISREPRESENTATIONS
   52.The Plaintiff restates and re-alleges paragraphs 37-51 as this paragraph 52.
   53.Travelers representations, as set forth in paragraphs 37-51, were made in connection
       with the making of a contractual agreement between Plaintiff and Defendant.
   54.Plaintiff would not have entered into the contractual agreement with Travelers, if
       Travelers had not made the representations set forth herein.
   55.Plaintiff suffered substantial economic losses as a result of entering into the contractual
       agreement with Standard, and the agreement benefited Travelers.




                                             Page 7 of 12
     Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.16 Page 11 of 15



        WHEREFORE, the Plaintiff respectfully request Judgment be entered in their favor, and
against Travelers, in an amount in excess of $125,000.00, plus attorneys fees, costs and
expenses, and for such other and further relief as is deemed just and equitable.



                                         COUNT IV
                                    EXEMPLARY DAMAGES
     56. Plaintiff incorporates paragraphs 37-55 as this paragraph 56.
     57. Travelers representations were made intentionally and maliciously and have caused
        Plaintiff to suffer humiliation, outrage and indignation.
        WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter Judgment
in Plaintiff's favor, against Travelers:
A.      For compensatory damages in an amount that is in excess of $125,000.00, plus attorneys
        fees and costs, and that is sufficient to compensate Plaintiff for his actual, consequential
        and incidental losses sustained as a result of Travelers wrongful actions;
B.      Award exemplary damages in an amount in excess of $125,000.00 resulting from
        Defendant's intentional and malicious actions,
C.      Award all interest, costs and reasonable attorney fees;
D.      Award such other and further relief as is deemed just and equitable.


                                          COUNT V
                                    PROMISSORY ESTOPPEL
     58. The Plaintiff restates and re-alleges paragraphs 157 as this paragraph 58.
     59. The Defendant, Travelers is engaged in the business of providing yacht insurance
         coverage for motorized yachts.
     60. The Plaintiff owns and operates a motorized yacht as set forth herein above.
     61. On or about November 9, 2017, Travelers explicitly promised Plaintiff that if Plaintiff
         tendered an insurance premium payment, that Travelers would provide insurance
         coverage covering any claims for damages, reimbursement, towing and salvage fees
         associated with the subject yacht.



                                              Page 8 of 12
Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.17 Page 12 of 15



Q, On or about November 9, 2017, Travelers explicitly promised Plaintiff that Plaintiff
   would be provided insurance coverage for "one way delivery trip leaving Ft.
   Lauderdale, FL on or about April 1, 2018, via Atlantic Waters to New York, then via
   Hudson River and Erie Canal, Lake Ontario, Lake Huron, and Lake Michigan to Grand
   Haven, MI. Deductible during trip is 1%." See attached Exhibit A, incorporated herein
   by reference.
63.Travelers promise to provide coverage and to tender payment for related claims, was
   clear, definite, and unequivocal, and was specifically made to induce Plaintiff to tender
   the applicable insurance premium for the stated period, and to travel between Florida
   and Michigan.
64.In reliance upon the promises made by Travelers, and to the detriment of Plaintiff, the
   Plaintiff did pay all applicable insurance premiums, and did travel between Florida and
   Michigan with his yacht.
65. Unfortunately, during Plaintiff's travels between Florida and Michigan, the covered
   vessel, and Plaintiff incurred an accident, which caused accidental damages, loss and
   liabilities to the vessel and Plaintiff.
66.Despite Plaintiff's demands for insurance coverage, payment of all claims and expenses,
   Travelers has refused to make payment to Plaintiff, or any third party claimants against
    Plaintiff.
67. To avoid manifest injustice, this Court must specifically enforce Travelers promises to
    Plaintiff to cover all damages, losses and liabilities incurred by Plaintiff to the yacht.
68.At the time of making the promises to Plaintiff, and inducing action on Plaintiff's part,
    Travelers could and should have reasonably foreseen that their failures to perform
    pursuant to the promise would cause Plaintiff to suffer damages in the nature of those
    actually sustained by Plaintiff.
69.As a direct and proximate result of Defendant's failure to perform, Plaintiff has suffered
    damages in excess of $125,000.00, plus attorney's fees and costs.
70.Plaintiff is entitled to a Judgment in his favor, and against Travelers, compelling specific
    performance by Travelers of covering all damages sustained by Plaintiff during and as a
    result of his yacht's travels.
                                              Page 9 of 12
     Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.18 Page 13 of 15



        WHEREFORE, the Plaintiff respectfully prays that this Honorable Court enter a
Judgment in his favor, and against Standard:
A.      Compelling Travelers to cover all damages and liabilities sustained by Plaintiff as a
result of any accident occurring during his travels from Florida to Michigan; or in the
alternative
B.      To render Judgment in favor of Plaintiff against Travelers, in the amount of $125,000.00,
plus attorneys fee and costs;
C.      For such other and further relief as is deemed just and equitable.


                                    COUNT VI
                   COMPLAINT FOR ERRORS & OMISSIONS AGAINST
              AJ GALLAGHER & COMPANY, INC., (dba Gallagher Charter Lakes)
                              a Michigan Corporation,

     71, The Plaintiff restates and re-alleges paragraphs 1-70 as this paragraph 71.
     72. At all relevant times hereto, Defendant, Gallagher, was an insurance agency licensed by
        the State of Michigan and doing business in and through the County of Ottawa, State of
        Michigan.
     73.The amount in controversy hereof, exceeds $125,000.00.
     74.At all relevant times hereto, Gallagher employed various insurance agents and associate
        entities, including but not limited to, Marc(k) VanEpps, and, or AJ Gallagher lMS and
        gave him, her or they, the actual or apparent authority to act on behalf of Gallagher in
        selling insurance as a licensed insurance agent or agency for customers of Charter.
     75. At all relevant times, Lemmen was the lawful titled owner of a 2017 Sunseeker
        Manhattan motor yacht, Hull ID No. XSK06701c617, which vessel was located in the
        State of Florida, and the State of Michigan, with its home mooring location as Ottawa
        County, Michigan.
     76.Lemmen advised Gallagher or Gallaghers agents, in the course of his/her employment
         for Defendant agency, that they needed insurance on the motor yacht, and needed
         insurance covering travels between the State of Florida, and the State of Michigan,




                                             Page 10 of 12
Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.19 Page 14 of 15



   which would allow them to travel in the various waterways between Florida and
   Michigan, commencing on or about April 1, 2017.
77.Gallagher and/or its agents promised Plaintiff that they would secure an insurance
   policy that covered damages, loss and liabilities that arose as a result of the applicable
   travels between Florida and Michigan, commencing on or about April 1, 2017.
78.Lemmen reasonably relied Gallaghers representations, and based on those
   representations, Lemmen purchased the insurance policy recommended by Gallagher
   and/or its agents.
79.On or about May 8, 2018, Lemmen did sustain certain damages and liabilities that
   resulted from an unintentional grounding of the motor yacht as Lemmen sought safety
   from storms and unfavorable conditions.
80.Lemmen timely notified Gallagher and Travelers of the damages and liabilities
   sustained by Lemmen, and submitted their claims therefore.
81.After the subject losses, Lemmen ascertained that, apparently, no coverage existed for
   his travels as was previously sought, and as a result, Travelers and Gallagher claim that
   no coverage exists and no claims will be paid.
82.At all times relevant hereto, Gallagher and/or its agents, owed Lemmen the following
   duties, listed by way of example and not intended to be exclusive, to wit:
          a.     To not misrepresent the nature or extent of the coverage offered or to be
                 procured;
          b.     To clarify any ambiguous or incapable activities or requests;
          C.     To properly and accurately complete all necessary forms and follow all
                 proper procedures in obtaining insurance coverage on the motor yacht;
          d.     To take all appropriate measures so that the policy of insurance provided
                 the requested coverage consistent with the representations made to
                  Lemmen;
           e.     To make accurate representations and to not deceive, mislead,
                  misrepresent, or take unilateral actions with or upon any information or
                  policy related issues that might arise;
                  To advise Lemmen if the insurance coverage issued by Travelers did not
                                        Page 11 of 12
   Case 1:19-cv-00458-RJJ-RSK ECF No. 1-2 filed 06/11/19 PageID.20 Page 15 of 15



                    cover the property for its travels a requested by Plaintiff;
              g.    To provide insurance services and to procure insurance coverage
                    consistent with their representations;
              h.    To provide proper insurance coverage, based upon the Plaintiffs needs
                    and stated travels, and to not improperly modify, limit, change or
                    otherwise alter those coverages or representations.
   83.Gallagher breached their duties, among others, and were therefore negligent in their
      fiduciary and other duties to Lemmen.
   84.As a direct and proximate result of Gallagher's negligence, Lemmen has suffered
      substantial losses that were not insured or were underinsured, or improperly insured,
      under the insurance coverage provided, despite Gallagher having represented to
      Lemmen that the motor yacht would be fully and properly covered for any sustained
      damages that might arise during its travels between Florida and Michigan.
   85.As a further direct and proximate result of Defendant's negligence, Plaintiff has also
      sustained consequential damages, including attorney fees and legal expenses.
      WHEREFORE, the Plaintiff, respectfully prays that this Honorable Court enter
Judgment in favor of Plaintiff, against Gallagher, for whateverount in excess of $125,000.00,
the Court deems fair, just and equitable, including conral damages, 51us interest, costs
and attorney fees, and for such other and further rl             t and equitable.

May 8, 2019                                    /
                                          Baula Lemmen Family   ust,b th
                                             ey, James A. Marek




                                           Page 12 of 12
